Title: From James Madison to James Todd, 27 January 1795
From: Madison, James
To: Todd, James


Sir
Philada. Jany. 27. 1795
Mr. Wilkins who had been requested and had undertaken to settle with you the business in which I have become interested by my marriage with the widow of your brother, being under an indisposition which prevents his attending to it, it is necessary for me to enter on the task myself. For this purpose I shall be glad of an interview with you, without delay, either at my house or yours as may be most convenient to you. From the last information given me by Mr. Wilkins I conclude you have disposed of the property which was to be sold, and are otherwise prepared to favor me with an immediate settlement. You will excuse, Sir, the earnestness of my request, as the time approaches for our leaving this city; and it is indispensible to my arrangements, as well as required by the duty which the Parent and Guardian owes to the interests of your infant nephew, that a full adjustment ⟨should be previo⟩usly closed. I am Sir, with respect, Your Obedt. hble. servt.
Js. Madison Jr.
